MEMORANDUM **
Elizabeth Laurie LaPlante Angous appeals from the 95-month sentence imposed following her guilty-plea conviction for bank fraud, wire fraud, fraud and related activity in connection with access devices, misuse of another person’s Social Security number, and aggravated identity theft. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), *80Angous’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED. Appellant’s pro se letter, received on November 20, 2008, renewing her request for appointment of new counsel, is ordered filed, and the request is denied. The district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*80ed by 9th Cir. R. 36-3.